DETAILED ACTION
The communication dated 12/16/2020 has been entered and fully considered.
Claim 9 was canceled. Claims 1 and 11 were amended. Claims 1-8 and 10-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/16/2020, with respect to claims 1, 3, 5-8, and 10-11 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1, 3, 5-8, and 10-11 have been withdrawn.
Applicant’s arguments, see pages 5-6, filed 12/16/2020, with respect to claims 2 and 4 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 2 and 4 have been withdrawn.
Applicant’s arguments, see page 5, filed 12/16/2020, with respect to claim 9 have been fully considered and are persuasive.  The dependency objection of claim 9 has been withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Ishibashi U.S. Publication 2016/0126113, the closest prior art, differs from the instant claims in failing to teach a recovery and use unit for recovering and using the cleaning liquid supplied to the dummy substrate, wherein the supply unit supplies the dummy substrate with the cleaning liquid recovered by the recovery and use unit. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Ishibashi as claimed.
Claims 2-8 and 10 are allowed as they are dependent upon allowed claim 1.
As for claim 11, Ishibashi U.S. Publication 2016/0126113, the closest prior art, differs from the instant claims in failing to teach a recovery and use unit for recovering and using the cleaning liquid supplied to the dummy substrate. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the break-in system taught by Ishibashi as claimed.
As for claim 12, Ishibashi U.S. Publication 2016/0126113, the closest prior art, differs from the instant claims in failing to teach a break-in control unit having a program for controlling the break-in apparatus based on the information about exchanging the cleaning member, wherein the information about exchanging the cleaning member includes cleaning member identification information and apparatus identification information. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the break-in system taught by Ishibashi as claimed.
Claim 13 is allowed as it is dependent upon allowed claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711